Exhibit 10.21

[g201602252126062954212.jpg]

February 11, 2016

 

Brian E. Farley

3600 Holly Lane North, Suite 40

Plymouth, Minnesota 55447

 

Dear Brian:

 

On March 24, 2010 you were granted a non-statutory stock option (the “Option”)
with respect to 489,500 shares of common stock of Entellus Medical, Inc. (the
“Company”) (on a post-split basis) pursuant to a Non-Statutory Stock Option
Agreement (the “Agreement”) and the Company’s 2006 Stock Incentive Plan (as
Amended and Restated November 12, 2009, as amended) (the “Plan”).  This letter
is to advise you that the Board of Directors has amended certain terms and
provisions in the Agreement, effective as of January 9, 2016 (the “Effective
Date”).

As of the Effective Date, Section 4 of your Agreement is amended to provide that
all references to your “employment” shall instead refer to your “services”, such
that any post-termination exercise windows will be based on a termination of
services (rather than a termination of employment).  

Notwithstanding the foregoing, in no event may the Option be exercised after the
expiration of its term which is ten (10) years from the dated of grant.

Your consent is not required for this amendment to your Agreement to become
effective.  

 

 

Sincerely,

 

 

 

 

By:

/s/ Robert S. White

Name:

Robert S. White

Title:

Chief Executive Officer and President

 

 

 